     3:16-cv-03013-JMC         Date Filed 01/21/20      Entry Number 108       Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 CAREER COUNSELING, INC. d/b/a                     Civil Action No. 3:16-3013-JMC
 SNELLING STAFFING SERVICES, a
 South Carolina corporation, individually
 and as representative of a class of
 similarly-situated persons,

                                  Plaintiffs,

                v.

 AMERIFACTORS FINANCIAL
 GROUP, LLC, and JOHN DOES 1-5,

                                Defendants.


                     JOINT CONFERENCE AND SCHEDULING ORDER

        Pursuant to the Federal Rules of Civil Procedure and the Local Civil Rules of this court,
the following schedule is established for this case.

1.     A conference of the parties pursuant to Fed. R. Civ. P. 26(f) shall be held and the parties
       shall file a Rule 26(f) Report and Joint Proposed Conference and Scheduling Order on or
       before January 17, 2020. At the conference, the parties shall confer concerning:

           a. All matters set forth in Fed. R. Civ. P. 26(f);

           b. Whether the schedule set forth in this order is appropriate and, if not, what
              modifications are necessary;

           c. Whether a confidentiality order is necessary and appropriate; and

           d. Whether documents may be filed which require protection such as filing under
              seal pursuant to Local Civil Rule 5.03.

2.     Response briefs to AmeriFactors Financial Group, LLC’s pending Motion to Dismiss (ECF
       No. 90) must be filed by January 22, 2020, and reply briefs must be filed by January 29,
       2020.

3.     No later than February 7, 2020, the required initial disclosures under Fed. R. Civ. P.
       26(a)(1) shall be made.
      3:16-cv-03013-JMC        Date Filed 01/21/20        Entry Number 108         Page 2 of 4




4.     No later than February 7, 2020, the parties shall file a Rule 26(f) Report in the form
       attached to this order. Parties are hereby notified that Local Civil Rule 26.03 lists additional
       queries to be answer in the Rule 26(f) Report.

5.     Motions to join other parties and amend the pleadings (Fed. R. Civ. P. 16(b)(3)(A)) shall
       be filed no later than April 30, 2020.

6.     Plaintiff(s) shall file and serve a document identifying by full name, address, and telephone
       number each expert witness whom Plaintiff(s) expects to call relating to class certification
       and certifying that a written report prepared and signed by the expert including all
       information required by Fed. R. Civ. P. 26(a)(2)(B) has been disclosed to other parties by
       June 30, 2020. (Fed. R. Civ. P. 26(a)(2)). 1

7.     Defendant(s) shall file and serve a document identifying by full name, address, telephone
       number each expert witness whom Defendant(s) expects to call relating to class
       certification and certifying that a written report prepared and signed by the expert including
       all information required by Fed. R. Civ. P. 26(a)(2)(B) has been disclosed to other parties
       by the earlier of August 31, 2020 or sixty (60) days after Plaintiff’s class certification
       expert disclosure, whichever date is earlier. (Fed. R. Civ. P. 26(a)(2)).

8.     Plaintiff shall file and serve a rebuttal report to Defendant’s expert report by September
       30, 2020 or thirty (30) days after Defendant’s expert disclosure, whichever date is
       earlier.

9.     Non-expert discovery relating to class certification shall be completed no later than
       November 16, 2020. All discovery requests relating to class certification shall be served
       in time for the responses thereto to be served by this date. Expert discovery relating to class
       issues shall be completed no later than December 4, 2020.

10.    Plaintiff’s motion for class certification shall be filed no later than January 15, 2021.
       Defendants’ oppositions to class certification shall be filed no later than February 15, 2021
       or thirty (30) days after Plaintiff’s motion for class certification is filed, whichever
       date is earlier. Plaintiff’s reply in support of class certification (if any) shall be filed no
       later than March 1, 2021 or thirty (30) days after Defendant’s opposition to class
       certification is filed, whichever date is earlier.

11.    Mediation shall be completed in this case on or before June 12, 2021. See Judge Childs’


1
  Concurrent with the identification of each expert and subject matter, each party shall serve (but
not file): 1) a complete copy of the most current curriculum vitae of each expert or a detailed
summary of his qualifications to testify on each identified subject; 2) (a) a complete statement of
all opinions to be expressed by each expert and the basis and reasons therefor; (b) the data and
other information considered by the expert in forming the opinions, (c) any exhibits to be used as
a summary of or support for the opinions, and (d) citations of any treatise, text or other authority
upon which each expert especially relied; and 3) a copy of each expert’s report if a report has been
prepared.
      3:16-cv-03013-JMC        Date Filed 01/21/20       Entry Number 108         Page 3 of 4




       Standing Mediation Order which sets forth mediation requirements.

12.    Plaintiff(s) shall file and serve a document identifying by full name, address, and telephone
       number each person whom Plaintiff(s) expects to call as an expert at trial for purposes other
       than class certification and certifying that a written report prepared and signed by the expert
       including all information required by Fed. R. Civ. P. 26(a)(2)(B) has been disclosed to
       other parties thirty (30) days after the Court’s ruling on class certification. (Fed. R.
       Civ. P. 26(a)(2)).

13.    Defendant(s) shall file and serve a document identifying by full name, address, telephone
       number each person whom Defendant(s) expects to call as an expert at trial for purposes
       other than class certification and certifying that a written report prepared and signed by the
       expert including all information required by Fed. R. Civ. P. 26(a)(2)(B) has been disclosed
       to other parties by sixty (60) days after the Court’s ruling on class certification. (Fed.
       R. Civ. P. 26(a)(2)).

14.    All other motions, except (a) those relating to the admissibility of evidence at trial and (b)
       those to compel discovery, shall be filed no later than ninety (90) days after the Court’s
       ruling on class certification. (Fed. R. Civ. P. 16(b)(2)). See below ¶ 16 for motions in
       limine deadline.

15.    Discovery shall be completed no later than ninety (90) days after the Court’s ruling on
       class certification. Discovery shall be deemed completed within this time only if
       discovery is initiated at such time as to afford the responding party the full time provided
       under the applicable rule of the Federal Rules of Civil Procedure in which to respond prior
       to the discovery completion date noted in this paragraph.

       (The parties may, with the consent of all counsel, conduct discovery up to the time of
       trial, provided the deadlines in this order are not affected.)

16.    No later than one hundred twenty (120) days after the Court’s ruling on class
       certification, the parties shall file and exchange Fed. R. Civ. P. 26(a)(3) pretrial
       disclosures. Within fourteen (14) days thereafter, a party shall file and exchange Fed. R.
       Civ. P. 26(a)(3) objections, any objections to use of a deposition designated by another
       party and any deposition counter-designations under Fed. R. Civ. P. 32(a)(6).

17.    Motions in limine must be filed by one hundred twenty (120) days after the Court’s
       ruling on class certification.

18.    Counsel shall file and serve affidavits of records custodian witnesses proposed to be
       presented by affidavit at trial no later than thirty (30) days before trial. Objections to such
       affidavits must be made within fourteen (14) days after the service of the disclosure. (See
       Fed. R. Evid. 803(6), 902(11), or 902(12) and Local Civil Rule 16.02(D)(3)).

19.    Parties shall furnish the court pretrial briefs seven (7) days prior to the date set for jury
       selection (Local Civil Rule 26.05). Attorneys shall meet at least seven (7) days prior to the
      3:16-cv-03013-JMC       Date Filed 01/21/20     Entry Number 108       Page 4 of 4




       date set for submission of pretrial briefs for the purpose of exchanging and marking all
       exhibits. See Local Civil Rule 26.07.

20.    This case is subject to being called for jury selection and trial on or after November 8,
       2021.

       A request for a continuance of the trial date must be agreed to and signed by the party
and his attorney requesting and/or consenting to the continuance.

       The court directs the parties’ attention to Local Rule 7.00 which governs motion
practice. Hearings on motions are not automatic. The court may decide motions without a
hearing. If a party opposes a motion which has been filed, that party must file a response to
the opposed motion within fourteen (14) days of the date the motion was filed. If no such
response in opposition is filed, the court will assume that the party consents to the court’s
granting the motion.


NOTICE: You are expected to be available for trial of this case during the month of
November 2021 unless the court notifies you of a later date. If you presently have a conflict
during the month of November 2021, notify the court in writing within seven (7) days of the
date of this order. You will not be excused without leave of court.



                                                   s/J. Michelle Childs
                                                   J. Michelle Childs
                                                   United States District Judge
January 21, 2020
Columbia, South Carolina
